FORM OF
AMENDMENT NO. 2 TO
LAUREATE RESOURCES & STEEL INDUSTRIES INC.
COMMON STOCK PURCHASE WARRANT “A-1”


THIS AMENDMENT NO. 2 TO THE COMMON STOCK PURCHASE WARRANT “A-1” (this
“Amendment”) is made as of December 15, 2008, by and between LAUREATE RESOURCES
& STEEL INDUSTRIES INC. (the “Company”) and ARIMATHEA LIMITED (“Arimathea”), or
its registered assigns (the “Warrant Holder”).  The parties hereto herby agree,
for value received, to amend that certain Common Stock Purchase Warrant “A-1,”
issued as of May 10, 2008, as amended on May 22, 2008 (the “Warrant”), as set
forth below.  Capitalized terms not expressly defined herein shall have the
meanings ascribed to them in the Warrant.


WHEREAS, the Company’s Board of Directors has determined that it is in the best
interests of the Company and its shareholders to amend the original warrant
number A-1 granted to the Warrant Holder;


WHEREAS, The Company and the Warrant Holder have agreed that the number of
shares issuable upon exercise of the Warrant shall be revised to equal to five
percent (5%) of the equity capital raised by the Company attributable to
introductions made by Arimathea (“Arimathea Source Capital”) divided by
the  exercise price of $.10 per share the (“Warrant Shares”);


WHEREAS, the original exercise price of $.10 shall remain effective with respect
to exercise of the amended Warrant for the purchase of the Warrant Shares;


WHEREAS, the Warrant shall vest and become exercisable, in whole or in
incremental parts, as and when the Arimathea Source Capital is received by the
Company;


WHEREAS, the Company and the Warrant Holder desire to amend the term of the
Warrant to three (3) years from the date of issuance of the Warrant.


NOW, THEREFORE:


1.           The Expiration Date of the Warrant is amended to mean May 10, 2011,
and all references to the term “Expiration Date” in the Warrant shall mean May
10, 2011.


2.           Exhibit A to the Warrant shall be deleted in its entirety and
replaced with the following:


EXHIBIT A


This Warrant shall vest and become exercisable in such number of shares of
Company Common Stock as shall be equal to the quotient of (i) 5% of Arimathea
Source Capital received by Company from sources introduced to the Company by the
Warrant Holder, divided by (ii) the exercise price of $.10.  The Warrant shall
vest and become exercisable, in whole or in incremental parts, as and when the
Arimathea Source Capital is received by the Company.


3.           All other terms and conditions of the Warrant shall be and remain
in full force and effect as therein written, except as expressly waived or
modified by this Amendment.


4.           This Amendment may be executed in multiple counterparts, each of
which shall constitute an original, but all of which together shall constitute
but one instrument.


5.           In the event of any conflict or inconsistency between the
provisions of this Amendment and the provisions of the Warrant, the provisions
of this Amendment shall govern and control to the extent of such conflict or
inconsistency.
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
the authorized officer as of the date first above stated and agreed by the
Warrant Holder.


LAUREATE RESOURCES & STEEL INDUSTRIES INC., a Nevada corporation
 
 

         
By:
    Name:   Barbara Salz   Title:   Corporate Secretary      

 
 
WARRANT HOLDER:  ARIMATHEA LIMITED
 
 

         
By:
    Name:      Title:         

 
2

--------------------------------------------------------------------------------

